Citation Nr: 1404149	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 17, 2006, for the award of a separate 10 percent rating for left knee arthritis.

[The issues of entitlement to a combined rating in excess of 20 percent for left knee disability, to include instability and arthritis, and entitlement to a rating in excess of 10 percent for right hip trochanter bursitis, are the subject of a separate panel decision by the Veterans Law Judge and Acting Veterans Law Judge who conducted hearings in those matters, as well as a third Veterans Law Judge.]


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the case was remanded for the RO to issue a statement of the case (SOC) regarding this issue.  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  [At the hearing, the Board affirmed the RO's conclusion that a timely substantive appeal had been filed - and therefore no jurisdictional problem exists - regarding this issue, even though a copy of the substantive appeal is not of record.]

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision granted an increased 10 percent rating (under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257) for the Veteran's service-connected left knee disability, characterized as "left knee injury". 

2.  On March 20, 2006, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  [Two dates of receipt were stamped on this claim: March 20, 2006, and April 17, 2006; the earlier date prevails as the date of initial receipt.]  An August 2006 rating decision continued the 10 percent rating for the left knee disability, but recharacterized such disability as "degenerative arthritis of the left knee" (rated under Code 5010).

3.  A May 2009 rating decision determined that the August 2006 rating decision contained clear and unmistakable error (CUE) in combining the evaluations of left knee injury and degenerative arthritis of the left knee; and: (1) reestablished a 10 percent rating for left knee injury, recharacterized as "internal derangement residuals" (under Code 5257), effective March 25, 2003; and (2) awarded a separate 10 percent rating for arthritis of the left knee (rated under Code 5010), effective April 17, 2006.  The Veteran perfected an appeal of the April 17, 2006 effective date assigned for the award of a separate 10 percent rating for left knee arthritis.

4.  The Veteran's left knee arthritis is shown to have been manifested throughout the entire one-year period prior to the March 20, 2006 filing of his claim for an increased rating for his left knee disability.


CONCLUSION OF LAW

An effective date of March 20, 2005, but no earlier, is warranted for the award of a separate 10 percent rating for left knee arthritis.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Codes 5010, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

As the rating decision on appeal awarded a separate rating and effective date for left knee arthritis, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 SOC and February 2013 letter provided notice on the "downstream" issue of entitlement to an earlier effective date; while a June 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before the undersigned, the Veteran was advised of the criteria to establish an earlier effective date for the award of a separate rating for left knee arthritis.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate or that he has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the award of a separate compensable rating for left knee arthritis, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

An unappealed August 2003 rating decision granted an increased 10 percent rating for the Veteran's service-connected left knee disability, characterized as "left knee injury" (rated under Code 5257).

On March 20, 2006, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  [Two dates of receipt were stamped on this claim: March 20, 2006, and April 17, 2006; the earlier date prevails as the date of initial receipt.]  An August 2006 rating decision continued the 10 percent rating for his left knee disability, but recharacterized such disability as "degenerative arthritis of the left knee" (rated under Code 5010).

A May 2009 rating decision determined that the August 2006 rating decision contained CUE in combining the evaluations of left knee injury and degenerative arthritis of the left knee, and: (1) reestablished a 10 percent rating for left knee injury, as "internal derangement residuals" (under Code 5257), effective March 25, 2003; and (2) awarded a separate 10 percent rating for arthritis of the left knee (under Code 5010), effective April 17, 2006.

The Veteran has perfected an appeal of the April 17, 2006 effective date assigned for the award of a separate 10 percent rating for left knee arthritis.
The Veteran's left knee arthritis is shown to have been manifested throughout the entire one-year period prior to the filing of his claim for an increased rating for his left knee disability on March 20, 2006.  Specifically, VA and private treatment records dating since March 20, 2005 have clearly documented a diagnosis of arthritis in the Veteran's left knee.

The date of receipt of the Veteran's claim for an increased rating for his service-connected left knee disability is March 20, 2006.  Taking into account the evidence of disability during the one-year period prior to the receipt of that claim, the Board has determined that March 20, 2005 (one year prior to the receipt of the increased rating claim on March 20, 2006) is the earliest possible (and appropriate) effective date for the award of a separate 10 percent rating for left knee arthritis, in accordance with 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

Accordingly, the Board concludes that an earlier effective date of March 20, 2005, but no earlier, is warranted for the award of a separate 10 percent rating for left knee arthritis.


ORDER

An effective date of March 20, 2005, for the award of a separate 10 percent rating for left knee arthritis, is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


